Allied World Ins. Co. v National Union Fire Ins. Co. of Pittsburgh, PA (2022 NY Slip Op 02506)





Allied World Ins. Co. v National Union Fire Ins. Co. of Pittsburgh, PA


2022 NY Slip Op 02506


Decided on April 19, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 19, 2022

Before: Gische, J.P., Webber, Scarpulla, Rodriguez, Higgitt, JJ. 


Index No. 650461/19 Appeal No. 15751 Case No. 2021-01447 

[*1]Allied World Insurance Company, Plaintiff-Appellant,
vNational Union Fire Insurance Company of Pittsburgh, PA , Defendant-Respondent.


Stewart Smith, New York (Vincent Chirico of counsel), for appellant.
Fishkin Lucks LLP, New York (David N. Cohen of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about March 18, 2021, which, to the extent appealed from as limited by the briefs, granted defendant National Union Fire Insurance Company of Pittsburgh, PA's (National Union) motion for a protective order barring plaintiff Allied World Insurance Company (Allied) from deposing National Union's underwriting personnel, unanimously affirmed, with costs.
Based on the applicable policy language, and discovery already allowed by Supreme Court, the court providently declined to grant the motion to compel the sought depositions of defendant's underwriting executives. The policy language was unambiguous and the other discovery sought by plaintiff was available through other sources, including the deposition of defendant's claims handling professional. The Supreme Court had, in prior orders, denied plaintiff's motion to compel production of the underwriting files. The plaintiff may not circumvent those orders by requesting the same information in the form of statements (see Rivera v 101 W. 12th St. Garage Corp. , 111 AD2d 622, 624 [1st Dept 1985]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 19, 2022